Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August has been entered.

Claims 6,8,12,14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Near the end of each of claims 6,8,12 and 14, the term “substantially” is used.  Examiner has read the specification, and found no way to judge the boundaries of this term.  Claim 15 depends from an indefinite claim.
There are situations where terms such as “approximately”, “substantially”, “about”, and “generally” are acceptable and definite, such as the below situations:
A – When the specification defines the boundaries for use of the term. For example, “when I use the term about, I mean +/- 10%”.
B – When there is a statement on record that the term is used to accommodate manufacturing tolerances.
C – When there is an industry standard for the subject matter. For example, “the wall is approximately perpendicular to the floor”. Practitioners could likely agree what digressions from 90 degrees would be acceptable for this situation.
D – Where significant departure from the claimed limitation would cause the device to fail at its intended use.  For example “the male die is aligned substantially parallel to the female die”. If it diverges too much from that, it simply wouldn’t work.
In the current case, none of the above scenarios apply, and there is no guidance from Applicant, or from industry as a whole, about what would or would not be an acceptable divergence.  
Furthermore, the standard of what digressions are acceptable to one of ordinary skill is particularly difficult to apply when dependent claims have ranges that are within ranges in the independent claims.  For example, claim 6 is “substantially 0.5º-3º”.   Perhaps a panel of people of ordinary skill could come to an agreement that the device would work well from 0.5º-4º, and thus agree that 4º is “substantially” 3º and within the scope of the claim.  Then, when they proceed to analyze claim 8, which is “substantially 1.2º-2.2º”, they are still of the opinion that it would work well 0.5º-4º, so would they then say that 4º is “substantially” 2.2º by employing the same logic that it would work well?  This would result in claim 8 having the same scope of claim 6, and failing under 35 USC 112d for failure to further limit the parent claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DiGiovanni (4,503,737) in view of CN 106563858.
DiGiovanni shows a tool having all the resultant structure, including;
A hex portion (at 13, figure 1),
A land area between the hex portion and the first end (at 17, figure 1) having a tapered angle of 2-4º (lines 34-41, column 3).  
DiGiovanni does not disclose the claimed method of making this tool.  Examiner takes Official Notice that it is well known to employ an EDM to shape a tool of this sort.  For example, CN 106563858 shows this in figures 1-6.  Additional examples are of record in the case, and further examples can be provided if challenged.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   It would have been obvious to one of ordinary skill to have held the blank and formed the working end using an EDM, as taught by CN 106563858 and many more, in order to adapt a blank into the useful tool of DiGiovanni.
In regard to the preamble “A punch for a cold forming process”, this does infer some structure.  To perform a cold forming process, the metal must have a certain strength.  Take note that DiGiovanni’s tip is flame hardened to a hardness of 55-58 on the Rockwell C scales, and thus can be used as a punch in a cold forming process.

Claims 6,8,12,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DiGiovanni (4,503,737) in view of CN 106563858, as set forth above, and further in view of Deyhim (2013/0139195), Brock (3,798,727) and the article by Peter Zelinski “EDM vs. Milling in Die/Mold Machining”.
DiGiovanni, as modified in paragraph 4 above, shows a method of making a punch with most of the recited limitations.  
DiGiovanni does not disclose the milling of the hexagonal portion, nor the machining of the end portion.  
Neither DiGiovanni nor CN 106563858 mentions following the EDMing with a milling or machining step.  Examiner takes Official Notice that it is well known to follow EDMing with milling/machining.   EDMing employs a wire held at both ends.  Due to the flexibility of the wire, the dimensional accuracy of EDM is not particularly good.  Accordingly, if high dimensional accuracy is needed, it is known to follow it with a milling or machining step.  The below documents are relied upon in support of this taking of Official Notice.  Deyhim, who in paragraph 0010 performs EDM on a blade, and follows that with milling to improve the dimensional accuracy, and Brock, who teaches on lines 31-41 of column 2 that after EDM processing the punch there is a subsequent step of mechanical grinding and polishing.  For an in-depth study of when to apply EDM and when to mill, attention is directed to the article by Zelinski, who notes that EDM should be employed where deep cutting is required (such as removing the slabs to create a hexagonal tool head), and milling should be employed when high accuracy is required.  Additional examples can be provided if challenged.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   
Accordingly, it would have been obvious to one of ordinary skill to have followed the EDMing step with a high-accuracy milling/machining step, to achieve the desired finish on the punch.  This is true for both the hexagonal section and the land area.  Examiner would like to stress how it is known to be important for tools such as DiGiovanni’s to have high accuracy.  If size of the tool does not closely correclate with the interior dimensions of the socket, as in DiGiovanni’s cover figure, then the tool will not function properly.   
With regard to claim 15, the making of DiGiovanni’s tool is still lacking the step of EDMing grooves in the punch.  Since there is no recitation that the grooves remain in the working portion after the milling/machining, they appear to have no criticality (CN 106563858 shows the Hexagonal section can be done without grooving).  As set forth in In re Kuhle, 526 F.2d 553, 555 (CCPA 1975), when a claimed feature solves no stated problem and presents no unexpected result it is considered that it “would be an obvious matter of design choice within the skill of the art”.

Applicant's arguments have been fully considered but they are not all persuasive.
On page 5 of the remarks, Applicant argues that the boundaries of “approximately” or “substantially” would be understood by one of ordinary skill.  In some cases, this is the correct assessment, such in the court cases cited by Applicant.  However, each of those cases are unique.  In that case, with that technology, those people of ordinary skill found the boundaries to be determinable.  In cases such as those, there is some logic that helps determine the boundaries, such as the device not working if it exceeds a certain digression, or that the digressions were to accommodate manufacturing tolerances.  There other logic paths as well to help determine boundaries in this situation.  However, in the current case, Applicant has provided no explanation of how one of ordinary skill would determine the boundaries.  It appears, from the art of record, that any number of angles would be acceptable for various reasons, from the claims 3º, to 5 º to 10 º, 20 º and 45º.  It is not at all clear where one would stop.
Also, note the last paragraph of the 112b rejection above, which discusses the nuances of having narrower dependent claims in this situation.
	In regard to the prior art rejection, Applicant’s amendments have overcome the previous rejection, but a new reference to DiGiovanni is now employed.
	At the middle of page 7 of the remarks, Applicant argues that he has challenged the official notice.  However, while Applicant has argued the combination, there were no clear arguments against it being “well known to employ an EDM to shape a tool of this sort” (“this sort” meaning broadly this sort, not exactly this sort).  It would be difficult to argue against this statement, given the evidentiary reference already provided.
	The arguments against Deyhim, Brock and Zelenski have been largely previously addressed in the preceding final rejection.  On page 12 of the remarks, Applicant has argued that Examiner has made unsupported statements.  Examiner was merely providing the ordinary logic as to why people choose to make a higher quality product, and these statement are not anything that would be disagreed with by one of ordinary skill.  Furthermore, they are based on the factual statements made by Zelenski about the various benefits and shortcomings of EDM and milling.  One of ordinary skill would understand these benefits and shortcomings and choose the appropriate tool for each step claimed.

Made of record but not relied on are numerous patents showing pertinent tools with a taper near the tip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724